Cohn, J.
(dissenting). Defendant, a college student, never previously convicted of crime, has been adjudged guilty of assault in the third degree committed upon a police detective.
She was tried at the same time upon two separate informations: (1) Charging assault upon one Amy Cameron on April 1, 1946, and (2) charging an assault perpetrated one week later on the police officer. Proof submitted at the tfial showed without contradiction that defendant was not one of the assailants of Amy Cameron and that she was not even present in the dwelling house on West 113th Street, New York City, where that assault was said to have taken, place. Her acquittal upon that charge resulted. However, she was adjudged guilty of assaulting the officer.
An examination of the evidence leads me to conclude that the guilt of defendant of the latter charge was not established beyond a reasonable doubt. No motive is ascribed for this allegedly intentional assault committed by this young woman upon a police officer in a police station except that she was about to be interrogated, and that she was requested to seat herself in a chair other than the one she was about to occupy. With her mother in an adjoining room in the station house, and in sight of what occurred, it is claimed that this defendant committed what would appear to be an entirely unwarranted and serious assault upon an officer of the law.
Appellant earnestly urges that the testimony of the witnesses for the prosecution as to what occurred was inherently improbable and incredible. Defendant’s denial of the charge, and the testimony of her witnesses who corroborated her story, coupled with the fact that she is an intelligent young woman of standing never previously convicted of crime, were sufficient, in the circumstances of this case, to create a reasonable doubt of her guilt. (People v. Conrow, 200 N. Y. 356, 360; People v. Bonier, 179 N. Y. 315, 321; People v. Elliott, 163 N. Y. 11; People v. Slaughter, 253 App. Div. 802, revd. 278 N. Y. 479.)
*890Accordingly, I dissent and vote to reverse the judgment of conviction and to dismiss the information.
Dore, J. P., Callahan, Yan Yoorhis and Shientag, JJ., concur in decision; Cohn, J., dissents in opinion.
Judgment affirmed. No opinion.